— Kane, J. P.
Appeal from an order of the Supreme Court at Special Term (Prior, Jr., J.), entered October 17, 1985 in Rensselaer County, which granted defendant summary judgment and dismissed the complaint.
Special Term correctly found that the unilaterally prepared handbook and policy statement did not create an employment contract between the parties (see, O’Connor v Eastman Kodak Co., 65 NY2d 724, 725; Citera v Chemical Bank, 105 AD2d 636; Patrowich v Chemical Bank, 98 AD2d 318, 322-323, affd 63 NY2d 541). The order should therefore be affirmed.
Order affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.